Title: To John Adams from Samuel Allyne Otis, 12 November 1792
From: Otis, Samuel Allyne
To: Adams, John



Sir
Philadelphia Nov 12th 1792

I do myself the honor to enclose you a minute of the proceedings of Senate, the speech & answer of the Senate thereto. In addition to what appears on the journals there are official documents to evince that the hosti Southern Indians are determined to join in hostile measures against the US—And those documents evince that the Executive is doing everything possible to conciliate & be at peace. And indeed Putnum has effected this with several Western tribes—The Spaniards are doubtless instigating hostilities and McGilvery has left us—
On the subject of Electors for President & V President both parties seem very still and I presume an attack if any is made will be by sap rather than oppen assault—The two Secretaries look very sour each on the other and probably will make their partizans do so by and by—
Your friend & those of the Government are in daily & anxious expectation of seeing you here. And Mrs Otis & myself anticipate the pleasure of your company this winter—She joins in best remembrances to your lady / Your most humble Sert

Sam. A. Otis